Citation Nr: 9904910	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  94-45 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for low back injury, 
currently diagnosed as spondylolisthesis, L5-S1.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1964 to February 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1994 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

Competent medical evidence to establish a nexus between the 
veteran's current back disability and his period of service 
has not been presented.


CONCLUSION OF LAW

The claim for service connection for a back injury currently 
diagnosed as spondylolisthesis, L5-S1 is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's entrance examination dated in February 1964 
noted a normal spine.  A February 1966 service medical record 
entry revealed the veteran complained of back pain.  There 
was no assessment provided.  Also in February 1966 the 
veteran complained of right hip and right leg pain.  The 
impression was muscle spasm questionable, secondary to 
trauma.  The veteran's 1967 separation examination noted a 
normal spine.  There were no pertinent complaints.  

VA outpatient treatment records dated from March to November 
1992 show that the veteran was seen with complaints of low 
back pain that increased with bending, lifting, and twisting 
of the back.  The veteran reported early morning stiffness 
associated with his back.  He reported a history of a back 
injury while pushing a tractor during service.  The diagnosis 
was low back pain, chronic.  An X-ray study revealed 
spondylolisthesis with degenerative joint disease at L5-S1. 

VA outpatient treatment records dated from July 1993 to 
February 1994 show that the veteran was seen for complaints 
of low back pain.  In August 1993 the veteran reported a long 
history of low back pain, "worse recently."  An X-ray study 
revealed Grade II L5-S1 spondylolisthesis, possible 
spondylolysis.  

In a VA Form 21-4138 dated in November 1996, the veteran 
asserted that while working on a diesel engine using a chain, 
the chain broke, and he was thrown to the ground and injured 
his back.  The veteran asserted that he was currently unable 
to stand on his feet for an extended period of time due to 
back pain.  

The veteran was accorded a VA examination in September 1996.  
At that time, he reported that while working as a mechanic in 
Vietnam, he was helping pull the head off a diesel engine 
when the chain broke and he was thrown to the ground.  He 
reported that he experienced low back pain immediately.  The 
veteran reported that X-rays were taken but the results were 
unknown to him.  He was prescribed pain medication.  The 
veteran reported that he did not participate in any physical 
therapy programs.  He reported that following his separation 
from service his employment had been limited to jobs that did 
not require a pre- employment physical examination.  The 
veteran reported that he had failed every pre- employment 
physical examination that he had taken due to his low back 
difficulties.  He reported a history of episodic back pain 
with severe episodes once or twice a month.  He reported 
ongoing treatment for his low back pain at the VA Medical 
Center.  The veteran described his back pain as primarily 
located in the lower lumbar region. He reported that his back 
pain was affected by varied weather changes or increased 
activity.  He also complained of bilateral pain to the 
posterior aspects of his thighs, which seemed to increase 
with standing and walking.

On examination, the veteran was described as a well 
developed, well nourished, thin gentlemen, who appeared older 
than his stated age, in no acute distress.  He appeared stiff 
in gait and in moving about the room, but was able to do so 
without assistance.  Examination of the back revealed 
tenderness to palpation in the lower lumbar region centrally, 
more on the left side than the right.  Range of motion of the 
lumbar spine was severely restricted with minimal 
intersegmental motion.  He was able to demonstrate forward 
bending to 30 degrees.  No palpable muscle spasm was 
appreciated.  The veteran was tender to palpation along the 
midline at the level of the lumbosacral junction.  

Neurological evaluation was remarkable for physiologic and 
symmetrical reflexes, strength and sensation in both lower 
extremities.  Seated straight leg raising was negative.  The 
veteran experienced hamstring pain at 30 degrees with supine 
straight leg raising.  Internal and external rotation of the 
hips was normal.  Pulses were normal.  Toe walking and heel 
walking remained intact, although unsteady.  
The impression was low back pain, symptomatic grade I 
spondylolisthesis, L5-S1, service connected, moderately 
symptomatic.  The veteran decline surgical treatment.  The 
claims file was not available.  

In response to a VA remand, the September 1996 VA examiner 
reviewed the veteran's claim file and submitted an addendum.  
The examiner reported that the low back injury that the 
veteran suffered in service was not considered chronic and 
was not listed as an active complaint at the time of 
separation.  He reported that the service medical records and 
the history reported by the veteran during the 1997 
examination were inconsistent.  The examiner concluded that 
the veteran's current symptoms of low back pain were not the 
result of the injury sustained in service, and that the 
injuries suffered in service were of a soft tissue nature 
which would have resolved by the time of discharge. 

The veteran was accorded a hearing before the undersigned.  
At that time, he testified that while working as a combat 
mechanic engineer, diesel mechanic in Vietnam, he and his 
comrades were pulling the head off a caterpillar, 830-M with 
a chain when the chain broke causing him to fall on 
perforated steel planking.  He testified that he experienced 
pain for a little bit but continued to work throughout the 
day.  The veteran testified that the following morning he was 
unable to "get up and that his right leg was numb."  He 
testified that he was treated with heat and ice packs.  He 
stated that no X-rays were performed.  The veteran testified 
that following his injury he continued experienced back pain 
one to two times per month.  He testified that following his 
discharge he continued treatment for his low back pain with 
private physicians, although he was vague as to identifying 
information, such as names and dates.  The veteran testified 
that changes in the weather affected the pain in his back.  
He also testified that he had to alter his lifestyle in 
regards to limiting activities.  He testified that he had no 
post service injuries. 

Pertinent Law and Regulations

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well-grounded.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, meaning a claim that appears to be 
meritorious. See Murphy, supra.

An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet the statutory burden of necessity will depend upon the 
issue presented by the veteran.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the appellant currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet.App. 498 (1995); Rabideau v. Derwinski, 2 
Vet.App. 141, 143 (1992).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in any further development of the claim.  Id.  
Further, the veteran's burden to submit evidence sufficient 
to establish a well-grounded claim is the veteran's alone and 
is not relieved by the benefit of the doubt provision.  See 
38 U.S.C.A. § 5107; Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); See Murphy, supra.

Pertinent law and regulations in this case provide that 
entitlement to service connection may be allowed for a 
disability which is incurred in or aggravated by the 
veteran's period of active service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  A veteran may also present a well- 
grounded claim by demonstrating chronicity of disease and 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage 
v. Gober, 10 Vet. App. 495 (1997).  The supporting evidence 
must be medical unless it relates to a condition as to which, 
lay observation is competent.  See Espiritu, supra.  If the 
veteran is unable to apply the chronicity provision, the 
claim may be well-grounded if the disability or condition is 
observed during service or any applicable presumptive period, 
the continuity of symptomatology is demonstrated thereafter, 
and competent evidence relates the present condition to that 
symptomatology.  See Savage, supra.  As will be explained 
below, the Board finds that the veteran's claim to service 
connection is not well-grounded.


Analysis

The veteran contends that he sustained an injury to his low 
back during service and as a result he has been unable to 
pass pre-employment examination, has flare ups every once in 
a while, and is unable to walk or stand for extended periods.

The veteran's service medical records are negative for the 
type of back disability the veteran has been diagnosed and 
treated for post service.  The veteran's service medical 
records reveal that he was seen in 1966 with complaints of 
back pain.  There was no indication of a chronic problem 
noted.  The complaints and treatment shown in service appear 
to be acute and transitory in nature as the case file 
contains no other references or indications of any further 
problems until 1992.  This conclusion is also supported by 
the 1997 opinion of the VA examiner.  In 1992, the veteran 
was diagnosed with spondylolisthesis, L5-S1.  

The Board acknowledges the assertions and testimony of the 
veteran that his inservice incident resulted in his current 
post service back problems; however, a lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu, supra.  In this 
case, it has not been alleged that the veteran is qualified 
to render such an opinion.  Therefore, his statements cannot 
render the claim well-grounded.  See Layno, supra.  Further, 
medical evidence showing a nexus between any inservice 
incident and the post service disability is required.  Savage 
v. Gober, 10 Vet. App. 495 (1997); Caluza v. Brown, 7 
Vet.App. 498 (1995).  

The Board emphasizes that the RO requested of the veteran 
evidence of treatment since service to well-ground his claim.  
The only competent medical evidence furnished reveals that 
the veteran was diagnosed with spondylolisthesis in 1992.  VA 
outpatient treatment records dated from March 1992 to 
February 1994 show intermittent treatment for 
spondylolisthesis among other illnesses.  These records do 
not relate the veteran's current disability to service.  At 
his hearing in 1998, the veteran testified about possible 
earlier post service treatment for his back, but he was 
unable to provide and did not later provide the necessary 
details regarding those medical sources.  Accordingly, the 
Board is not on notice of outstanding records that would 
render the claim well grounded.  38 U.S.C.A. § 5103.  

In this case the competent medical evidence fails to relate 
the veteran's current symptomatology to an incident in 
military service.  During a 1996 VA examination, the examiner 
characterized the veteran's low back pain, symptomatic grade 
I spondylolisthesis, L5-S1 as "service connected" when he 
rendered pertinent impressions.  It might be argued that this 
statement supplies the necessary nexus.  However, the 
examiner noted that substantiation with the claims file was 
not available.  (The Board is not required to accept doctors' 
opinions that are based upon the veteran's recitation of 
medical history); Owens v. Brown, 7 Vet. App. 429 (1995); 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 
5 Vet. App. 229 (1993).  Moreover, the examiner subsequently 
had the opportunity to review the claims file and he 
submitted an addendum following such review.  In the addendum 
report, the examiner concluded that the veteran's current 
symptoms of low back pain were not the result of an injury he 
sustained during service.  He reasoned that the injuries 
sustained during service were of a soft tissue nature which 
should have resolved by the veteran's separation from 
service.  

Other than allegations from the veteran, there is no pattern 
of treatment before 1992 to suggest a nexus exists between 
the current symptomatology and his military service.  If the 
veteran can secure evidence from competent medical authority 
showing that his spondylolisthesis L5-S1 or other post 
service low back disability is related to his military 
service, such evidence may be submitted in connection with a 
re-filed claim.  As the record currently fails to contain 
competent medical evidence that tends to demonstrate a back 
injury currently diagnosed as spondylolisthesis, L5-L1 or 
other post service low back disability was incurred in or 
related to his military service or within a presumptive 
period following service, the Board must conclude that the 
veteran has not presented a well-grounded claim in this 
regard.  See Rabideau, supra.  

Finally, the veteran's representative suggests that the 
veteran should be service connected for spondylolisthesis due 
to aggravation.  Neither the veteran nor his representative 
offers any medical evidence that spondylolisthesis pre-
existed service.  The service medical records do not support 
this theory.  There was no such diagnosis upon entrance into 
service or separation from service.  The only evidence 
indicating spondylolisthesis, L5-S1 is dated in 1992.  
Spondylolisthesis was not shown until many years following 
separating from service.  

In view of the foregoing, the Board concludes that the 
veteran's claim is not well-grounded and must be denied. 38 
U.S.C.A. § 5107(a).


ORDER

Service connection for a back injury, currently diagnosed as 
spondylolisthesis, L5-S1 is denied.  






		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

